TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00610-CV



                                 Jeffrey R. Boggess, Appellant

                                                v.

                                   Martha Boggess, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. FM403861, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jeffrey R. Boggess has notified this Court that he has filed a petition for

bankruptcy (Cause No. 0543010, United States Bankruptcy Court, N.D. Texas, Fort Worth

Division). Accordingly, the appeal is abated. See 11 U.S.C. § 362; Tex. R. App. P. 8. It is the

parties’ responsibility to notify the Court as soon as possible if an event occurs that would allow

reinstatement. See Tex. R. App. P. 8.3. Failure to notify the Court of an event allowing

reinstatement may result in dismissal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: April 21, 2005